Citation Nr: 0518149	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-28 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hair loss, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.  

3.  Entitlement to service connection for shortness of 
breath, to include consideration as a chronic disability 
resulting from an undiagnosed illness.  

4.  Entitlement to service connection for headaches, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.  

5.  Entitlement to service connection for diarrhea, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness.  

6.  Entitlement to service connection for memory loss and 
impaired concentration, to include consideration as a chronic 
disability resulting from an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1964 to 
June 1967 and from November 1990 to June 1991.  He served in 
the Southwest Asia theater of operations from January 20, 
1991 to May 21, 1991.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, the case was remanded to the 
Department of Veterans Affairs (VA), Manchester, New 
Hampshire, Regional Office (RO) for additional development 
and readjudication.  Following the completion of the 
requested development, the RO issued a supplemental statement 
of the case in February 2005.  The case is ready for further 
appellate review.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
herein has been obtained; the RO has notified the appellant 
of the evidence needed to substantiate the claims addressed 
in this decision, obtained all relevant evidence designated 
by the appellant, and provided VA medical examinations in 
order to assist in substantiating the claims for VA 
compensation benefits.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

3.  The veteran's hair loss has been attributed by competent 
evidence to a known clinical diagnosis of male pattern 
baldness, a congenital or familial disorder.  It has not been 
associated by competent evidence to service on any basis, 
including on the basis of aggravation of a pre-existing 
congenital disorder.

4.  The veteran is not shown to have chronic fatigue 
syndrome, and his reported symptoms of fatigue are not shown 
by competent evidence to represent a cluster of signs and 
symptoms of unknown etiology, nor is a disorder manifested by 
fatigue shown by competent evidence to be related to service 
on any basis.  

5.  The veteran is shown to have normal pulmonary function, 
and his subjective complaints of shortness of breath are not 
shown by competent evidence to represent a cluster of signs 
and symptoms of unknown etiology.

6.  The veteran's headaches are attributable to a diagnosed 
illness of tension headaches, which have not been shown to be 
related to service on any basis.  

7.  The veteran's claimed diarrhea has not been shown on 
objective examination, and is not shown by competent evidence 
to be related to service or represent a cluster of signs and 
symptoms of unknown etiology.  

8.  The veteran's memory loss is attributable to a diagnosed 
illness of dysthymic disorder and generalized anxiety 
disorder, which have not been shown to be related to service 
on any basis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hair loss, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 3.307, 3.309, 3.317 (2004).

2.  The criteria for entitlement to service connection for 
chronic fatigue, to include as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.317.

3.  The criteria for entitlement to service connection for 
shortness of breath, to include as due to an undiagnosed 
illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317.

4.  The criteria for entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317.

5.  The criteria for entitlement to service connection for 
diarrhea, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317.

6.  The criteria for entitlement to service connection for 
memory loss and impaired concentration, to include as due to 
an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hair loss, chronic fatigue, 
shortness of breath, headaches, diarrhea, and memory loss, as 
a result of his active duty service in the Persian Gulf.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present the relevant VA laws and regulations.  Finally, the 
Board will analyze the veteran's claims and render a 
decision.

Duty to Notify and Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") noted 
that the statute and the regulation provide for pre-initial-
AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.

The Board concludes that information and discussions as 
contained in the March 1995 rating decision, the May 1995 
statement of the case, the January 1998 supplemental 
statement of the case, the March 2000 Board decision and 
remand, the February 2003 supplemental statement of the case, 
the July 2003 Board remand, and the February 2005 
supplemental statement of the case, and in the VCAA notice 
letters sent to the veteran in April 2001, April 2003, August 
2003, February 2004, and September 2004, have provided him 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005)

In addition, the Board notes that the RO afforded the veteran 
VA examinations in December 1992, October 1995, February 
1996, March 1996, July 1997, and May 2002.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  It does 
not appear that there are any additional pertinent treatment 
records to be requested or obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims of 
entitlement to service connection for the disabilities at 
issue.  Accordingly, the Board will proceed with appellate 
review.

It is noted at this juncture, that, although a considerable 
amount of the veteran's service medical records are 
available, it has been determined that there are periods in 
which they are not available for review.  It is also noted, 
however, that the RO made diligent efforts to comply with the 
procedural protections outlined by the Court in Dixon v. 
Derwinski, 3 Vet. App 261 (1992), for those veterans whose 
records are unavailable.  

The Board finds that the RO undertook a reasonably exhaustive 
search for those records, and that any further efforts are 
not justified.  Notwithstanding, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed in that manner.

Laws and Regulations, including those governing Undiagnosed 
Illness

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 


38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree was extended to December 31, 2006. (see 
66 Fed. Reg. 56,614 (November 9, 2001)).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the veteran's Persian 
Gulf War undiagnosed illness claim under the revised criteria 
as well.

Analysis

The veteran contends, in essence, that he has hair loss, 
chronic fatigue, shortness of breath, headaches, diarrhea, 
and memory loss, as a result of his active military service.  
Specifically, he believes that these problems are a result of 
undiagnosed illness incurred during his service in the 
Persian Gulf War.

As noted earlier, the veteran had active military service 
from June 1964 to June 1967 and from November 1990 to June 
1991, including service in the Southwest Asia theater of 
operations from January 20, 1991 to May 21, 1991.  

In March 1993, the veteran filed his initial claim for 
service connection for disabilities relating to his service 
in the Persian Gulf, citing fatigue as the claimed 
disability.  That claim was ultimately expanded to the 
current list of symptoms.  

In a July 1996 rating decision, service connection was 
granted for chronic arthralgia due to undiagnosed illness, 
and evaluated as 10 percent disabling effective from March 
1993.  The veteran has continued the appeal as to the 
remaining disabilities.  The Board will analyze each claim 
separately.  

Hair Loss

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Upon VA examination in May 2002 and in prior 
examinations, the veteran reported hair loss beginning in his 
early twenties.  Following the May 2002 examination, the 
pertinent diagnosis was "hair loss, male pattern baldness . 
. .."  It was noted that the condition began at age 21 
years, and that it was a familial condition.  Since the 
veteran's hair loss has been attributed to the congenital 
diagnosis of male pattern baldness, there is no legal 
entitlement to consideration under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for male 
pattern baldness due to an undiagnosed illness must fail.  
The veteran's symptoms have not been attributed by examiners 
to a undiagnosed illness or a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome.  On 
the contrary, the examiners who have opined on the cause of 
the veteran's hair loss complaints have attributed them to a 
specific, identifiable disability.  Moreover, the VA 
Secretary has not, to date, determined that male pattern 
baldness warrants a presumption of service connection.  
Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim of 
service connection for hair loss due to an undiagnosed 
illness must be denied as a matter of law.

Considering this claim on a direct basis, the Board finds 
that the veteran's hair loss has been attributed to the 
diagnosis of the familial or congenital disorder, male 
pattern baldness.  

Congenital or developmental defects may not be service-
connected because they are not diseases or injuries under the 
law.  38 C.F.R. 3.303 (c).  However, VAOPGCPREC 82-90 (1990), 
held that if during a veteran's military service, the 
congenital or developmental defect was subject to 
superimposed disease or injury, service connection may be 
warranted for the resultant disability.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As a congenital or developmental disorder, male pattern 
baldness is not subject to service connection.  Moreover, 
there is no evidence that the veteran's congenital male 
pattern baldness was aggravated by service beyond the normal 
progression of the disorder.  

While the veteran believes that his hair loss was caused or 
aggravated by his service in the Persian Gulf, he has not 
provided any competent evidence to support his allegations.  
The veteran's opinions have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and a nexus to service).  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Here, the evidentiary record includes a 
medical opinion relating the veteran's hair loss to the 
congenital diagnosis of male pattern baldness, and there is 
no evidence that the congenital 


disability was aggravated by service beyond its natural 
progress.  Therefore, the Board finds that service connection 
for a hair loss and/or male pattern baldness on a direct 
basis is denied.

Fatigue

The report of a December 1992 Persian Gulf Registry 
examination included the veteran's history and complaints of 
fatigue and resulted in the pertinent diagnosis of fatigue of 
unknown origin.  The July 1997 VA examination resulted in a 
pertinent diagnosis of chronic fatigue syndrome, noting that 
six of the criteria for the diagnosis had been met.  The 
record contained no opinion that had related the veteran's 
fatigue complaints or the diagnosis of chronic fatigue 
syndrome to service, including service in the Persian Gulf.  
Based upon these inconclusive findings, in March 2000, the 
Board remanded the matter to the RO for the purpose of 
affording the veteran an examination for several purposes, 
including the purpose of specifically determining whether the 
veteran has chronic fatigue syndrome in accordance with the 
provisions of 38 C.F.R. § 4.88a, or whether his complaints of 
fatigue are attributable to another known diagnostic 
criteria, or whether they are related to a service-connected 
disability, or are a manifestation of an undiagnosed illness.  

The requested VA examination was conducted on May 2, 2002, 
and a follow-up review was conducted on May 20, 2002.  The 
report of the examination noted that the claims file and the 
Board remand had been reviewed.  Following examination, and 
the follow-up review, the pertinent diagnosis was fatigue.  
The examiner noted that the veteran did not meet the criteria 
for chronic fatigue syndrome, and that there was no objective 
evidence found on the day of the examination.  In the report 
of the examination, the examiner explained that there is no 
real objective medical evidence that the veteran is suffering 
from fatigue, and that it was not attributable to any 
diagnostic entity.  

Following the review of all of the evidence of record, the 
Board finds that the most probative evidence in the claims 
file is that of the most recent VA examination 


conducted in May 2002.  It is important to note that this 
examination was conducted for the express purpose of 
determining whether the veteran's complaints of fatigue can 
be attributed to his period of service on any basis.  It was 
based upon a review of the claims file and the examination of 
the veteran, and was conducted with specific guidelines and 
instructions regarding the criteria for service connection 
for undiagnosed illness.  Significantly, no objective medical 
evidence of fatigue was found.  Thus, fatigue cannot be shown 
to represent a sign or symptom of unknown etiology.  For this 
reason, the Board finds that a chronic disability manifested 
by fatigue is not shown to result from undiagnosed illness.  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for fatigue 
due to an undiagnosed illness must fail.  Following a 
thorough review of the claims folder, the VA examiner who saw 
the veteran in May 2002 determined that the veteran's 
symptoms could not been attributed to a undiagnosed illness 
or a medically unexplained, chronic multi-symptom illness 
such as chronic fatigue syndrome.  Essentially, chronic 
fatigue syndrome was considered, but the diagnosis was ruled-
out.  Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim of 
service connection for fatigue due to an undiagnosed illness 
must be denied as a matter of law.

Considering these claims on a direct basis, the Board finds 
that there is no medical evidence of treatment for fatigue or 
chronic fatigue syndrome during service or until after 
discharge from service.  

In this case, there is no competent medical evidence 
attributing the veteran's fatigue to service or any incident 
therein.  While the veteran believes that his fatigue 
problems were caused by his service in the Persian Gulf, he 
has not provided any competent evidence to support his 
allegations.  The veteran's opinion that his problems with 
fatigue are related to service has no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and a nexus to service).  
A layperson, such as the veteran, is generally not capable of 
opining on matters requiring medical knowledge, such as 
diagnosis 


and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Here, there is no evidence of such disability during service.  
Therefore, the Board finds that service connection for a 
disorder manifested by fatigue on a direct basis is denied.

Shortness of Breath

The report of a September 1993 VA examination included the 
veteran's complaints of shortness of breath.  The pertinent 
diagnosis was hyperventilation syndrome.  A November 1993 
Independent Medical Examination report stated that the 
veteran's complaints of shortness of breath in conjunction 
with his exposure to burning petrochemicals in the Persian 
Gulf War called for the administration of pulmonary function 
tests to assess the veteran's complaints.  In May 2002, a VA 
examination was conducted for several purposes, including the 
purpose of specifically determining whether the veteran's 
complaints of shortness of breath could be attributable to 
service, including as a manifestation of an undiagnosed 
illness.  The examination included the recommended pulmonary 
function tests.  The report of the examination noted that the 
claims file had been reviewed.  

Following examination, and the follow-up review, the 
pertinent diagnosis was shortness of breath, subjective 
complaints only, with a negative examination.  It was noted 
that pulmonary function tests showed normal lung function.  

Following the review of all of the evidence of record, the 
Board finds that the most probative evidence in the claims 
file is that of the most recent VA examination conducted in 
May 2002.  It is important to note that this examination was 
conducted for the express purpose of determining whether the 
veteran's complaints of shortness of breath can be attributed 
to his period of service on any basis.  It was based upon a 
review of the claims file and the examination of the veteran.  
The examination included pulmonary function tests that had 
been suggested by an independent examiner.  Significantly, no 
objective, medical evidence of shortness of breath was found.  
Pulmonary function tests were normal.  Thus, shortness of 
breath cannot be shown to represent a sign or symptom of 
unknown etiology.  For this reason, the Board finds that a 
chronic disability manifested by shortness of breath is not 
shown to result from undiagnosed illness.  

Considering this claim on a direct basis, the Board finds 
that there is no medical evidence of treatment for a chronic 
respiratory disorder during service or until after discharge 
from service.  

In this case, there is no competent medical evidence 
attributing the veteran's shortness of breath to service or 
any incident therein.  While the veteran believes that his 
shortness of breath was caused by his service in the Persian 
Gulf, he has not provided any competent evidence to support 
his allegations.  The veteran's opinion that his problems are 
related to service has no probative value.  An appropriate 
medical expert must identify such a relationship, which 
involves a medical diagnosis (and a nexus to service).  A 
layperson, such as the veteran, is generally not capable of 
opining on matters requiring medical knowledge, such as 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, there is no evidence of such disability 
during service.  Therefore, the Board finds that service 
connection for a disorder manifested by shortness of breath 
on a direct basis is denied.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for a chronic respiratory disorder, where, as in 
the present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has the claimed 
disability.  

Headaches

As noted above, the essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis to account 
for the symptomatology.  Upon VA examination in May 2002 and 
in prior examinations, the veteran reported headaches.  
Following the May 2002 examination, the pertinent diagnosis 
was "tension headaches."  It was 


noted, however, that there was no real objective medical 
evidence that the veteran suffered from headaches.  
Nevertheless, since the veteran's headaches have been 
attributed to the diagnosis of tension headaches, there is no 
legal entitlement to consideration under the undiagnosed 
illness provisions.  Where there is no entitlement under the 
law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for 
headaches due to an undiagnosed illness must fail.  The 
veteran's symptoms have not been attributed by examiners to 
an undiagnosed illness or a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome.  On 
the contrary, the examiners who have opined on the cause of 
the veteran's headache complaints have attributed them to a 
specific, identifiable disability.  Moreover, the VA 
Secretary has not, to date, determined that tension headaches 
warrant a presumption of service connection.  Therefore, the 
Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claim of service connection 
for headaches due to an undiagnosed illness must be denied as 
a matter of law.

Considering these claim on a direct basis, the Board finds 
that there is no medical evidence of treatment for a chronic 
headache disorder during service or until more than one year 
after discharge from service.  

In this case, there is no competent medical evidence 
attributing the veteran's headaches to service or any 
incident therein.  While the veteran believes that his 
headaches were caused by his service in the Persian Gulf, he 
has not provided any competent evidence to support his 
allegations.  The veteran's opinion that his problems are 
related to service has no probative value.  An appropriate 
medical expert must identify such a relationship, which 
involves a medical diagnosis (and a nexus to service).  A 
layperson, such as the veteran, is generally not capable of 
opining on matters requiring medical knowledge, such as 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, there is no evidence of such disability 
during service.  Therefore, the Board finds that service 
connection for a disorder manifested by headaches on a direct 
basis is denied.

Diarrhea

The report of a December 1992 Persian Gulf Registry 
examination included the veteran's history and complaints of 
diarrhea and resulted in the pertinent diagnosis of recurrent 
diarrhea of undetermined etiology.  The February 1996 VA 
examination resulted in the impression that the veteran's 
exposure to petrochemicals in the Gulf Region produced an 
intensification of his irritable bowel syndrome.  Other VA 
treatment records resulted in a pertinent diagnosis of 
diarrhea secondary to functional gastrointestinal 
disturbance.  The record contained no opinion that had 
related the veteran's diarrhea complaints or the diagnosis of 
a gastrointestinal disturbance or irritable bowel syndrome to 
service, including service in the Persian Gulf.  The record 
also contained no opinion to the effect that the veteran's 
diagnosed irritable bowel syndrome was permanently aggravated 
by his Gulf War service.  Based upon these inconclusive 
findings, in March 2000, the Board remanded the matter to the 
RO for the purpose of affording the veteran an examination 
for several purposes, including the purpose of specifically 
determining whether the veteran's complaints of diarrhea are 
attributable to a known diagnostic criteria, or whether they 
are related to a service-connected disability, or are a 
manifestation of an undiagnosed illness.  

The requested VA examination was conducted on May 2, 2002, 
and a follow-up review was conducted on May 20, 2002.  The 
report of the examination noted that the claims file and the 
Board remand had been reviewed.  Following examination, and 
the follow-up review, the pertinent diagnosis was that there 
was no objective evidence of diarrhea on examination.  In the 
report of the examination, the examiner explained that there 
is no real objective medical evidence that the veteran is 
suffering from diarrhea, and that it was not attributable to 
any diagnostic entity.  

Following the review of all of the evidence of record, the 
Board finds that the most probative evidence in the claims 
file is that of the most recent VA examination conducted in 
May 2002.  It is important to note that this examination was 
conducted for the express purpose of determining whether the 
veteran's complaints of diarrhea 


can be attributed to his period of service on any basis.  It 
was based upon a review of the claims file and the 
examination of the veteran with specific guidelines and 
instructions regarding the criteria for service connection 
for undiagnosed illness.  Significantly, no objective, 
medical evidence of diarrhea was found.  Thus, diarrhea 
cannot be shown to represent a sign or symptom of unknown 
etiology.  For this reason, the Board finds that a chronic 
disability manifested by diarrhea is not shown to result from 
undiagnosed illness.  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for diarrhea 
due to an undiagnosed illness must fail.  Following a 
thorough review of the claims folder, the VA examiner who saw 
the veteran in May 2002 determined that the veteran's 
symptoms could not been attributed to an undiagnosed illness 
or a medically unexplained, chronic multi-symptom illness 
such as irritable bowel syndrome.  Essentially, irritable 
bowel syndrome was considered, but the diagnosis was ruled-
out.  Therefore, the Board finds that, even under the revised 
language of 38 U.S.C.A. § 1117, the veteran's claim of 
service connection for diarrhea due to an undiagnosed illness 
must be denied as a matter of law.

Considering these claims on a direct basis, the Board finds 
that there is no medical evidence of treatment for diarrhea 
or irritable bowel syndrome during service or until after 
discharge from service.  

In this case, there is no competent medical evidence 
attributing the veteran's diarrhea to service or any incident 
therein.  While the veteran believes that his diarrhea 
problems were caused by his service in the Persian Gulf, he 
has not provided any competent evidence to support his 
allegations.  The veteran's opinion that his problems with 
diarrhea are related to service has no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and a nexus to service).  
A layperson, such as the veteran, is generally not capable of 
opining on matters requiring medical knowledge, such as 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Here, there 


is no evidence of such disability during service.  Therefore, 
the Board finds that service connection for a disorder 
manifested by diarrhea on a direct basis is denied.

Memory Loss 

The report of a December 1992 Persian Gulf Registry 
examination included the veteran's history and complaints of 
memory loss and resulted in the pertinent diagnosis of memory 
loss of undetermined etiology.  Based upon these inconclusive 
findings, in March 2000, the Board remanded the matter to the 
RO for the purpose of affording the veteran an examination 
for several purposes, including the purpose of specifically 
determining whether the veteran's complaints of memory loss 
can be attributable to a known diagnostic criteria, or 
whether they are related to a service-connected disability, 
or are a manifestation of an undiagnosed illness.  

The requested VA psychiatric examination was conducted on May 
2, 2002.  The report of the examination noted that the claims 
file and the Board remand had been reviewed.  Following 
examination, the pertinent diagnoses were dysthymic disorder 
and generalized anxiety disorder.  The examiner noted that 
the veteran had suffered with these disorders for many years, 
and that the claimed memory loss was attributable to both of 
these diagnoses.  

Following the review of all of the evidence of record, the 
Board finds that the most probative evidence in the claims 
file is that of the most recent VA examination conducted in 
May 2002.  It is important to note that this examination was 
conducted for the express purpose of determining whether the 
veteran's complaints of memory loss can be attributed to his 
period of service on any basis.  It was based upon a review 
of the claims file and the examination of the veteran with 
specific guidelines and instructions regarding the criteria 
for service connection for undiagnosed illness.  
Significantly, memory loss was found to be directly 
attributable to the known diagnoses of dysthymic disorder and 
generalized anxiety disorder.  Thus, memory loss cannot be 
shown to represent a sign or symptom of unknown etiology.  


For this reason, the Board finds that a chronic disability 
manifested by memory loss is not shown to result from 
undiagnosed illness.  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for memory 
loss due to an undiagnosed illness must fail.  The veteran's 
symptoms have not been attributed by examiners to an 
undiagnosed illness or a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome. On 
the contrary, the examiners who have opined on the cause of 
the veteran's complaints have attributed them to specific, 
identifiable disability.  Moreover, the VA Secretary has not, 
to date, determined that the psychiatric disorders found 
warrant a presumption of service connection.  Therefore, the 
Board finds that, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claim of service connection 
for memory loss and impaired concentration due to an 
undiagnosed illness must be denied as a matter of law.

Considering the claim on a direct basis, the Board finds that 
there is no medical evidence of treatment for memory loss or 
a psychiatric disorder during service or after discharge from 
service.  In this case, there is no competent medical 
evidence attributing the veteran's memory loss, impaired 
concentration or any psychiatric disorder to service or any 
incident therein.  While the veteran believes that his memory 
loss and impaired concentration were caused by his service in 
the Persian Gulf, he has not provided any competent evidence 
to support his allegations.  The veteran's opinion that 
memory problems and impaired concentration are related to 
service has no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Here, the 
evidentiary record includes a medical opinion relating the 
veteran's memory loss to psychiatric diagnoses, and there is 
no evidence of such disability during service or some time 
thereafter.  Therefore, the Board finds that service 
connection for memory loss and impaired concentration on a 
direct basis is denied.




ORDER

Entitlement to service connection for hair loss, to include 
consideration as a chronic disability resulting from an 
undiagnosed illness, is denied.  

Entitlement to service connection for chronic fatigue, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness, is denied.  

Entitlement to service connection for shortness of breath, to 
include consideration as a chronic disability resulting from 
an undiagnosed illness, is denied.  

Entitlement to service connection for headaches, to include 
consideration as a chronic disability resulting from an 
undiagnosed illness, is denied.  

Entitlement to service connection for diarrhea, to include 
consideration as a chronic disability resulting from an 
undiagnosed illness, is denied.  

Entitlement to service connection for memory loss and 
impaired concentration, to include consideration as a chronic 
disability resulting from an undiagnosed illness, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


